Case 1:17-cv-01789-DLC Document 492 Filed 10/10/19 Page 1 of1
Case 1:17-cv-01789-DLC Document 490 Filed 10/10/19 Page 1 of 1

1750 K Street, NW, Sulle 700 (Pp) 202.289.4333 sleven@barentenlaw.com

Washington, DO 20006 Cf) 202,888.6268
October 10, 2019 OSDC Spery

HO ENDORSES
DOCUMENT

Via ECF | ELECTRONICALLY BYE]

 

?

  

 

Honorable Denise L. Cote
United States District Courthouse
500 Pearl! Street

New York, NY 10607

 

Re: SEC v, Lek Securities Corp., et al, Case No. 17 CV 1789 (DLC)

Your Honcer:

On behalf of Defendants Avalon FA Ltd and Nathan Fayyer (the “Avalon Defendants”)
and Sergey Pustelnik, | write seeking permission to attend tomorrow’s pre-trial conference at
2:00 pm by telephone. Mr. Wines will be appearing in person.

Respectfully submitted,

flenvcd

 
